Per Curiam.
This is a divorce action. Judgment having been rendered in the trial court awarding a divorce to the defendant upon her counterclaim and making a final division of the plaintiff’s property, the defendant has appealed from that part of the judgment only which divides the property, and now moves the court for suit money and temporary alimony pending her appeal.
It has long been settled that such motions are not granted as matters of course in this court. 'The record will be examined “so far as to determine whether the appeal is obviously without merits; and if it is then the motion will be denied. Injury and a meritorious cause of action must appear.” Friend v. Friend, 65 Wis. 412, 27 N. W. 34, and *530cases cited. No bill of exceptions bas yet been returned to this court in the case, so that it is impossible for the court to determine these questions now. Hence the motion must be denied without prejudice to the right to make another motion after the bill of exceptions shall be returned.
See Supreme Court Rule 43a, adopted April 26, 1910, 141 Wis. page iv. — Rep.
It is so ordered.